DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 07/27/2022 for application with case number 16/957,181 (filed on 06/23/2020), in which claims 8-17 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9, 12, 16, and 17 have been cancelled.  Claims 8, 10, and 15 are currently amended Accordingly, Claims 8, 10-11, and 13-15 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-253001, filed on 12/28/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 06/23/2020 & 04/21/2021 have been received and considered.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered and are addressed as follows:
Regarding the claim Interpretation under 35 USC §112(f): interpretation of claims under 35 USC §112(f), is withdrawn, as the amended claims & remarks filed on 07/27/2022 have overcome the claim interpretation under §112(f) recited in the Non-Final Office Action mailed on 05/25/2022. 
Regarding the claim rejections under 35 USC §112(b): The rejections of claim 9-10, 12-13, and 16 for being indefiniteness are withdrawn, as the amended/ cancelled claims filed on 07/27/2022 have properly overcome the indefiniteness rejections under §112(b) recited in the Non-Final Office Action mailed on 05/25/2022. 
Regarding the claim rejections under 35 USC §102 & §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claim 8. Accordingly, the previous prior art rejections under 35 USC §102 & §103 have been withdrawn.

Allowable Subject Matter
Claims 8, 10-11, and 13-15 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance:
The arts of record, especially Iwazaki & Kashiwai, do not singularly or in combination disclose “when a reference position to be set when the vehicle speed is a first speed is a first reference position, and a reference position to be set when the vehicle speed is a second speed higher than the first speed is a second reference position, the reference position setting unit changes the reference position according to the vehicle speed in such a way that the first reference position is located on a vehicle body rear side with respect to the second reference position” as currently recited in base claim 8. The uniqueness of the claimed invention is in having an aptly vehicle control device with  the reference position setting unit that changes the reference position according to the vehicle speed in such a way that the first reference position (i.e., a reference position to be set when the vehicle speed is a first speed) is located on a vehicle body rear side with respect to the second reference position (i.e., a reference position to be set when the vehicle speed is a second speed higher than the first speed). The dependent claims 10-11, and 13-15 also contain allowable subject matter by virtue of their dependency on the currently amended claim 8 (see page 24 of the Non-Final Office Action mailed on 05/25/2022 & page 6 of Applicant’s Remarks filed on 07/27/2022).
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Amendment filed on 07/27/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661